internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-147591-03 date date legend taxpayer spouse trust date x year year y dear sir this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of generation-skipping_transfer_tax_exemption taxpayer and spouse created trust on date to benefit their issue at the time of the transfers in question taxpayer and spouse had one daughter section ii of the trust agreement provides that the trustee shall divide the trust estate into two parts part a and part b part a represents the portion of trust exempt plr-147591-03 from the generation-skipping_transfer_tax part b represents the portion of the trust not exempt from the generation-skipping_transfer_tax section iv of the trust agreement relates to the administration of part a and provides that during taxpayer and spouse’s lives the trustee shall distribute to taxpayer and spouse’s children and more remote descendants as much income and principal as the trustee determines to be necessary and appropriate to provide for their health education maintenance and support in accordance with their stations in life considering all other sources of income available to them any income not distributed shall be accumulated and added to principal potential beneficiaries include individuals who are two or more generations below the grantor’s generation therefore distributions from trust may be subject_to the generation-skipping_transfer_tax taxpayer and spouse transferred stock in a closely-held corporation they valued at dollar_figurex to trust in year in year taxpayer and spouse transferred stock in the closely-held corporation they valued at dollar_figurey to trust the taxpayers represent that the entire amount of both transfers were allocated to part a the property transferred in both year and year was community_property taxpayer and spouse relied on a qualified_tax professional to prepare any necessary tax returns for year and year the qualified_tax professional failed to advise taxpayer of the necessity to file gift_tax returns for year and year for either spouse neither spouse’s generation-skipping_transfer_tax therefore was properly allocated to either transfer taxpayer has requested an extension of time to make an allocation of generation-skipping_transfer_tax_exemption with respect to the assets transferred to trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her generation-skipping_transfer_tax_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether a return is required to be filed plr-147591-03 sec_2642 provides that except as provided in sec_2642 if the allocation of the generation-skipping_transfer_tax_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of the estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe the circumstances and procedures under which extensions of time will be granted to make an allocation of generation-skipping_transfer_tax_exemption described in sec_2642 or and an election under sec_2632 or c the regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the generation-skipping_transfer_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in plr-147591-03 accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to properly allocate his generation-skipping_transfer_tax_exemption by filing a form_709 with a notice of allocation for year and year the allocations will be effective as of the date of the transfer and the gift_tax value of the transfer to trust will be used in determining the amount of generation-skipping_transfer_tax_exemption to be allocated to trust the inclusion_ratio for trust will be determined under sec_2642 and sec_2642 a copy of this letter should be attached to each form_709 and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office this letter is being sent to taxpayer’s representative plr-147591-03 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
